UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4986



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUDITH C. BAKER, a/k/a Judy Baker,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-04-132)


Submitted:   April 7, 2006                    Decided:   May 8, 2006


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant.   Charles T. Miller, Acting United States Attorney,
Charleston, West Virginia, John Lanier File, OFFICE OF THE UNITED
STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Judith C. Baker pled guilty to one count of conspiracy to

distribute oxycodone and cocaine, in violation of 21 U.S.C. § 846

(2000).   On appeal, counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating there were no

meritorious grounds for appeal but addressing whether Baker’s

sentence was cruel and unusual punishment because of her age and

poor health and whether the district court erred in not giving her

credit for acceptance of responsibility. Baker was informed of her

right to file a pro se supplemental brief, but did not do so.         The

Government did not file a brief.       Finding no error, we affirm.

          We find there was no error with respect to the court’s

decision not to decrease Baker’s offense level for acceptance of

responsibility.    Baker’s offense level was enhanced because of

obstruction of justice as a result of her not appearing for her

first sentencing hearing and because she was charged with other

offenses while on bond. “Conduct resulting in an enhancement under

§ 3C1.1 (Obstructing or Impeding the Administration of Justice)

ordinarily    indicates   that   the     defendant   has   not   accepted

responsibility for his criminal conduct.”       USSG § 3E1.1, comment.

(n.4); see United States v. Murray, 65 F.3d 1161, 1165 (4th Cir.

1995) (holding that finding of obstruction supports the denial of

acceptance of responsibility reduction).




                                 - 2 -
              We further find there was no error in Baker’s sentence.

Because she was sentenced within the properly calculated guidelines

range of imprisonment, it is reasonable.             United States v. Green,

436 F.3d 449, 456-57 (4th Cir. 2006).

              As required by Anders, we have examined the entire record

in this case and found no error.             Accordingly, we affirm Baker’s

conviction and sentence. This court requires counsel inform Baker,

in writing, of her right to petition the Supreme Court of the

United States for further review.              If she requests a petition be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Baker.          We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented    in   the

materials     before    the    court   and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       - 3 -